Citation Nr: 1646737	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  12-30 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for service connection of tinnitus.

2.  Entitlement to service connection for left foot numbness, also claimed as due to undiagnosed illness.

3.  Entitlement to service connection for left arm numbness, also claimed as due to undiagnosed illness.

4.  Entitlement to service connection for left foot fungus, also claimed as undiagnosed illness.

5.  Entitlement to service connection for right foot fungus, also claimed as undiagnosed illness.

6.  Entitlement to service connection for sinusitis, also claimed as undiagnosed illness.


7.  Entitlement to service connection for low back pain, also claimed as due to undiagnosed illness.  

8.  Entitlement to service connection for a gastrointestinal disability, to include hemorrhoids, also claimed as due to undiagnosed illness.  

9.  Entitlement to service connection for an acquired psychiatric disability, to include somatoform disorder, major depressive disorder (MDD) and posttraumatic stress disorder (PTSD).

10.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher L. Loiacono, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service from November 1987 to March 1992, and July 2005 to January 2007, and has additional unverified periods of service in the Army Reserve.  He served in Iraq from December 2005 to December 2006 in support of Operation Iraqi Freedom.

This case comes before the Board of Veterans' Appeals (Board) on appeal of May 2009, September 2010 and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran was afforded a Travel Board hearing in July 2016.  A transcript of the testimony offered at the hearing has been associated with the record.  A review of the transcript reflects that the Veteran's representative was not present at the hearing, but that the Veteran elected to proceed with the hearing.

The Board has characterized the claim for service connection of PTSD to include any acquired psychiatric disability, to include PTSD, MDD and somatoform disorder, given these possible diagnoses.  Likewise, the Board has characterized the claim for service connection of hemorrhoids, to include any gastrointestinal disorder, given the Veteran's testimony.  A claim for service connection of a disorder may be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has tinnitus related to exposure to acoustic trauma, which is certainly consistent with the circumstances of his service.  He also claims that he has hemorrhoids, or another gastrointestinal disorder, sinusitis and a low back disability, related to service.  The service records document a history of asymptomatic hemorrhoids at entrance to service in September 1987, complaints of sinusitis in May 1991 and low back pain in February 1988.  

The Veteran also seeks service connection for an acquired psychiatric disability, to include PTSD, MDD and a somatoform disorder.  In August 2010 the Veteran was scheduled for a VA examination, but the Veteran failed to appear for the examination.  At his hearing, the Veteran seemed confused as to whether he had been provided a VA examination, and it is unclear as to whether the Veteran received notice of this examination.  Accordingly, the claim is remanded.  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

In light of the service records relating to hemorrhoids, sinusitis, and low back pain, the AOJ scheduled the Veteran for VA examinations in February 2012 to address these claims.  A review of the claims file reflects that the Veteran failed to report.  However, it is unclear as to whether the Veteran received notice of these examinations.  Accordingly, the claims are remanded.  Id.  

The Veteran also seeks service connection for left foot numbness, left arm numbness, left foot fungus, right foot fungus, sinusitis, low back pain, hemorrhoids, and a gastrointestinal disability as due to undiagnosed illness related to his service in the Persian Gulf.  

Service connection may be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Laypersons are competent to report objective signs of illness.

A "qualifying chronic disability" for VA purposes is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; and (12) abnormal weight loss. 38 C.F.R. § 3.317(b).

The Veteran should be afforded a VA examination to address his claims for service connection undiagnosed illness and medically unexplained chronic multisymptom illnesses.  The service records reflect that the Veteran served in Iraq from December 2005 to December 2006; therefore, he is a "Persian Gulf veteran" (i.e., had active military service in the Southwest Asian Theater of operations during the Gulf War) as defined by 38 C.F.R. § 3.317.  Under these circumstances, a VA examination is necessary to render an informed determination.  Douglas, supra.

As noted above, the Veteran has additional unverified periods of service in the U.S.  Army Reserve.  Upon remand, appropriate action to verify any such service should be undertaken.

The Board notes that the Veteran receives fairly regular treatment from the Jennings, Louisiana VA Community Based Outpatient Clinic (CBOC).  Records from this facility were last sought on June 8, 2015.  Upon remand, up-to-date records should be sought.  See 38 U.S.C.A. § 5103A(c) (West 2014) & Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

To date, service connection has not been established for any disability.  Pending the outcome of this remand, the issue of entitlement to a TDIU is deferred.  The TDIU claim is inextricably intertwined with the pending service connection claims, and must also be remanded for further consideration.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate entity and request that it verify the Veteran's complete periods of active duty, active duty for training, and inactive duty for training with the Army Reserve.  Any negative results should be noted in the record and communicated to the Veteran.

2.  Obtain copies of all treatment records not currently in the claims folder from the Jennings, Louisiana CBOC.  All records received must be associated with the claims file. All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).
 
3.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, schedule 
the Veteran for a VA audiological examination to determine the presence, severity and etiology of the Veteran's tinnitus.  All indicated tests and studies should be conducted.  The claims file should be available for review by the examiner.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his lay assertions regarding noise exposure and tinnitus, as well as the pertinent medical evidence.  The examiner should note that the claims file has been reviewed.

Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that tinnitus is attributable to service, including noise exposure experienced in service.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

4.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his claimed hemorrhoids or any other gastrointestinal disorder.

The following considerations will govern the examination: The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner must indicate that a review of the claims folder was made.  The examiner must respond to the following question(s) and provide a full statement of the basis/es for the conclusion(s) reached:

Does the evidence of record clearly and unmistakably show that the Veteran had hemorrhoids, or any other gastrointestinal disability, that existed prior to his entry into active duty in November 1987 and July 2005? 

b.  If the answer is "yes," does the evidence clearly and unmistakably show that the pre-existing condition was not aggravated by service?

c.  If the answer is "no," is it at least as likely as not (a 50 percent or greater probability) that hemorrhoids or any other gastrointestinal disability is etiologically related to service or had its onset during the Veteran's period(s) of active military service?

All opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  The evidentiary standard of clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Horn v. Shinseki, 25 Vet. App. 231, 234-35 (2012) (citations omitted).

5.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of the Veteran's claimed psychiatric disorders, to include PTSD, MDD and somatoform disorder.  All indicated tests and studies should be conducted.

The claims file should be available for review by the examiner.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his lay assertions and the pertinent medical evidence.  The examiner should note that the claims file has been reviewed.

Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that any diagnosed psychiatric disorder, to include PTSD, to include PTSD, MDD and somatoform disorder is/are attributable to service and/or the findings noted in service.  With respect to PTSD, if this condition is diagnosed the examiner is asked to specifically address whether it is at least as likely as not that PTSD is attributable to the Veteran's claimed stressors.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reason(s) for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

6.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, schedule a VA compensation examination to address the Veteran's allegation of undiagnosed illness stemming from his service during the Persian Gulf War.  The claims file, including a complete copy of this decision and remand, must be made available to and reviewed by the examiner for the pertinent medical and other history, and the examination report should note that review.  All necessary testing and evaluation should be performed.

(i) In particular, the examiner must specify whether the Veteran's complaints of fatigue, gastrointestinal complaints and pain are indicative of undiagnosed illness or chronic multi-symptom illness of the type contemplated by 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  To this end, s/he should specifically indicate whether these symptoms, instead, are attributable to known clinical diagnoses.  

If no diagnosis is made accounting for these symptoms, the examiner therefore must reconcile such conclusion with the evidence of record detailing the Veteran's complaints.  Therefore, the examiner should indicate whether the Veteran meets the criteria for a CFS, fibromyalgia or a functional gastrointestinal disorder diagnosis owing to his Persian Gulf War service.

(ii) If the Veteran's fatigue, bowel issues and pain cannot be ascribed to any known clinical diagnosis, specify whether he has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

7.  When the veteran is notified of the scheduling of these examinations, he should be provided notice of the regulatory provisions regarding the consequences of failing to report for a scheduled VA examination.  38 C.F.R. § 3.655.

8.  Then, after conducting any additional indicated development, readjudicate the claims currently on appeal. If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case to the Veteran and his attorney and provide them an appropriate period of time to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




